NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


CATALINA BENITEZ and EDUARDO     )
BENITEZ,                         )
                                 )
          Appellants,            )
                                 )
v.                               )                  Case No. 2D18-181
                                 )
HSBC BANK USA, NATIONAL          )
ASSOCIATION AS TRUSTEE FOR       )
DEUTSCHE ALT-A SECURITIES, INC., )
MORTGAGE LOAN TRUST SERIES       )
2006-OA1 MORTGAGE PASS-THROUGH )
CERTIFICATES,                    )
                                 )
          Appellee.              )
                                 )

Opinion filed October 5, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Collier County;
Hugh D. Hayes, Judge.

Ricardo R. Corona of Corona Law Firm,
P.A., Fort Lauderdale, for Appellants.

Nancy M. Wallace of Akerman, LLP,
Tallahassee; and William P. Heller and
Henry H. Bolz of Akerman, LLP, Fort
Lauderdale, for Appellee.
PER CURIAM.


           Affirmed.



SILBERMAN, LUCAS, and SALARIO, JJ., Concur.




                                   -2-